Motion in disciplinary proceedings to confirm the report of Honorable Charles J. Dodd, Official Referee. The proof before the Official Referee warranted the conclusion that the respondent was guilty of professional misconduct. (Judiciary Law, § 88, sulxl. 2.) The court confirms the report of the Official Referee as to the first charge but disapproves the report as to the second charge and as to the punishment recommended. In the light of all the circumstances disclosed by the record, the court limits its discipline to a censure, hereby administered. Present — Hagarty, Acting P. J., Carswell, Johnston, Adel and Lewis, JJ.